Case 2:17-cr-20335-SJM-RSW ECF No. 52, PageID.261 Filed 08/27/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                              Case No. 2:17-cr-20335
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
v.

NUA GJOKAJ,

             Defendant.
                                      /

                    ORDER DENYING DEFENDANT'S
               MOTION FOR COMPASSIONATE RELEASE [46]

      On May 8, 2020, Defendant Nua Gjokaj filed an initial motion for release under

the First Step Act's compassionate release provision, 18 U.S.C. § 3582(c). ECF 42.

The Court denied the motion because Defendant had failed to satisfy the exhaustion

requirement under 18 U.S.C. § 3582(c)(1)(A). ECF 45. On July 6, 2020, after

Defendant had exhausted his administrative remedies through the Bureau of

Prisons, he filed a second motion for compassionate release and reiterated his

concerns about the COVID-19 pandemic. ECF 46. The Government opposed

Defendant's request. See ECF 50.

      To be eligible for compassionate release, Defendant must show that

"extraordinary and compelling reasons" warrant a reduction in sentence. 18 U.S.C. §

3582(c)(1)(A)(i). Section 1B1.13 of the Sentencing Guidelines provides guidance about

what constitutes "extraordinary and compelling reasons." U.S.S.G. § 1B1.13. Those

reasons are classified in four categories: (1) Defendant's medical condition; (2)




                                          1
Case 2:17-cr-20335-SJM-RSW ECF No. 52, PageID.262 Filed 08/27/20 Page 2 of 3




Defendant's age; (3) family circumstances; and (4) additional reasons "other than, or

in combination with" reasons in the first three categories. Id. at cmt. n.1(A)–(D). Only

the first category—medical conditions—applies to Defendant.

      But Defendant did not show that "extraordinary and compelling reasons"

warrant his release from custody. Defendant is fifty-three years old and suffers from

high blood pressure (hypertension) and high cholesterol. ECF 50, PgID 233; ECF 51,

PgID 246 (under seal). The CDC does not list high cholesterol as an underlying

medical condition that increases the risks associated with COVID-19. See People with

Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html.      And    Defendant's     high

cholesterol does not place him at a high risk for complications associated with

COVID-19.

      The CDC does, however, list hypertension as an illness that creates a

potentially higher risk for complications associated with COVID-19. Id. But

compassionate release is proper "only upon a finding of numerous and severe medical

conditions that place [Defendant] at a significantly higher risk for severe illness from

COVID-19." United States v. Alzand, No. 18-cr-20703, 2020 WL 2781824, at *3 (E.D.

Mich. May 29, 2020) (collecting cases). Hypertension alone is not a "sufficiently

'extraordinary or compelling' [reason] such that compassionate release is []

necessary." United States v. Benzer, No. 13-CR-18, 2020 WL 3172993, at *2 (D. Nev.

June 15, 2020); see also United States v. Phillips, No. 12-20372, 2020 WL 3071849, at

*4 (E.D. Mich. June 10, 2020) (finding hypertension, diabetes, and asthma were not




                                           2
Case 2:17-cr-20335-SJM-RSW ECF No. 52, PageID.263 Filed 08/27/20 Page 3 of 3




"extraordinary and compelling reasons to reduce" a fifty-year-old defendant's

sentence); United States v. Bueno-Sierra, No. 93-cr-00567, 2020 WL 2526501, at *5

(S.D. Fla. May 17, 2020) (denying compassionate release to a seventy-two-year old

with hypertension and diabetes even though "diabetes and hypertension [] are risk

factors that are designated in the CDC's guidance" about elevated risks associated

with COVID-19). Defendant's hypertension alone cannot warrant compassionate

release, and the Court will therefore deny the motion.

      WHEREFORE, it is hereby ORDERED that Defendant's motion for

compassionate release [46] is DENIED.

      SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: August 27, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 27, 2020, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         3
